Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-4-2005

Bruci v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2126




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bruci v. Atty Gen USA" (2005). 2005 Decisions. Paper 1478.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1478


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 03-2126
                                       ___________

                                     REYHEP BRUCI

                                                            Petitioner,

                                              v.

                   ATTORNEY GENERAL OF THE UNITED STATES 1 ,

                                                           Respondent
                                       ___________

                            On Petition for Review of an Order
                            of the Board of Immigration Appeals
                                   (BIA No. A78-415-983)
                                       ___________

                        Submitted Under Third Circuit L.A.R. 34.1(a)
                                    February 10, 2005

           Before: BARRY, FUENTES, and VAN ANTWERPEN Circuit Judges.

                               (Opinion Filed: March 4, 2005)

                               ________________________

                                       OPINION
                               ________________________


FUENTES, Circuit Judge:


  1
      Caption amended pursuant to Fed. R. App. P. 43(c).
       Petitioner Reyhep Bruci (“Bruci”) seeks review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and protection under Article 3 of the

Convention Against Torture (“CAT”).2 In so ruling, the BIA affirmed without opinion

the findings of the IJ that Bruci lacked credibility based on inconsistent statements made

in his testimony and in his written asylum application and his failure to corroborate many

of the events he described in support of his application. For the reasons that follow, we

will deny Bruci’s petition for review.3

                                          I. Facts

       Bruci was born on October 7, 1971, and is a native and citizen of Albania. He

claims that he and his family are members of the Albanian Democratic Party and that he

was an opponent of the Albanian Communist regime prior to 1989. Two of Bruci’s

brothers, in particular, were members of the Democratic Party before Bruci was an active

member and have always been more active in the Party than Bruci.

       Bruci contends that because of his pre-1989 opposition status, he was treated as an



  2
   “A grant of asylum allows an otherwise-removable alien to stay in the United States.”
Abdulai v. Ashcroft, 239 F.3d 542, 545 (3d Cir. 2001). On the other hand, withholding of
removal merely confers the right not to be deported to a particular country, as opposed to
the right to stay in this country. Id.


  3
    Where, as here, the final order of the BIA summarily affirms or defers to the decision
of the IJ, this Court “must review the IJ’s decision.” Abdulai v. Ashcroft, 239 F.3d 542,
549 n. 2 (3d Cir. 2001).

                                             2
enemy of the State. In 1991-92, Bruci was completing his compulsory military service.

During this time he protested against the ruling party, and in support of the Democratic

Party. He claims that he was detained by the military on one occasion and was warned

that if he continued supporting the Democratic Party, he could end up in jail.

       In March of 1992, the Democratic Party won Albanian elections. During the rule

of the Democratic Party, Bruci’s family opened a bakery and started a construction

company. However, in the Spring of 1997, the Socialist Party (former Communists)

regained political control. The majority of Bruci’s allegations in support of his various

claims arose during the ensuing period. Bruci speculates that, at this juncture, the ruling

party exacted retribution by burning his bakery to the ground and by generally thwarting

his family’s business interests. He bases this allegation on the fact that when he reported

that his bakery had been destroyed, the police did not take what he believed to be

appropriate actions. In addition, Bruci claims that at some point between May and June

of 1999, while he and one of his brothers were performing certain construction work,

police officers requested that they produce permits that were required to engage in such

work. Upon providing the documents, Bruci claims one police officer erroneously

characterized the documents as falsifications. Bruci’s brother argued with the policeman

and both Bruci and his brother were hit and/or threatened. Additionally, in May of 2000,

Bruci alleges, the police detained him along with other Democratic Party activists in order

to prevent them from attending a political rally.



                                              3
       Next, in July of 2000, Bruci contends that shortly after he registered voters on

behalf of the Democratic Party, the police came to his house and took him in for

questioning. Bruci alleges that when he overhead one officer suggest that he should be

handcuffed, he ran away while the police shot gunfire in his direction. At this point,

Bruci claims that he resolved to flee Albania and seek protection in this country.

       In August of 2000, Bruci attempted to enter the United States with a fraudulent

Greek passport. When he arrived in this country, he told the airport inspectors that he

was coming to the United States to pursue better employment opportunities. Bruci did

not indicate that any of his family remaining in Albania, including his brothers, were

being persecuted for their political beliefs. We now turn to the IJ’s decision that Bruci

was not entitled to asylum, withholding of removal or protection under the CAT.

                                        II. Discussion

       We review the IJ’s decision under the substantial evidence standard. See Gao v.

Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). Thus, the agency’s finding of fact will be

upheld so long as the evidence does not compel a contrary conclusion. Abdille v.

Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001). An adverse credibility finding must be

upheld unless a “reasonable adjudicator would be compelled to conclude to the contrary.”

8 U.S.C. § 1252(b)(4)(B); see Gao, 299 F.3d at 272.

       Bruci presents no evidence, nor even specifically claims, that he was tortured or

that it is more likely than not that he will be tortured if returned to Albania. Therefore,



                                              4
his claim under the CAT must fail.

       With respect to his petition for asylum and withholding of removal, Bruci argues

that the IJ’s decision was not supported by substantial evidence because: (1) the IJ’s

credibility determinations were unfounded; and, (2) the record before the IJ otherwise

supported Bruci’s applications for asylum and withholding of removal. In his decision,

the IJ took into account the fact that Bruci presented almost no corroborating evidence to

support his claims. Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001)(noting that

“the BIA may sometimes require [applicants] to supply corroborating evidence in order to

meet their burden of proof”). The IJ specifically considered the lack of documentation to

show ownership or existence of the bakery, the construction company, the fact of his

arrests, and medical treatment for his injuries. He also noted that Bruci did not present

affidavits from his family, even though Bruci has been in regular contact with his family

since he arrived in the United States. See id. (stating that it is reasonable to expect an

applicant to produce communications from family members remaining in the applicant’s

home country). In fact, there is a total lack of documentation in the record to support

Bruci’s claims, except for a few general news reports.

       Another fact relied on by the IJ is that, even though Bruci’s family members are

also alleged to be members of the Albanian Democratic Party, as of the time of the

hearing they apparently still lived in Albania and were not being persecuted for their

political opinions. This supports the IJ’s contention that Bruci could reside in Albania



                                              5
safely.

          Other aspects of Bruci’s testimony were also found to be incredible. First, the IJ

doubted Bruci’s testimony regarding his encounter with the Albanian police when he

claims to have escaped. The IJ explained that he “found it hard to believe that four police

officers, including two who are apparently detectives or wore plainclothes, would

accompany a prisoner by walking three to five yards behind him rather than have two

walk in front, or on the side, or even hold his arms,” thus enabling Bruci to escape. Also

noted was Bruci’s testimony that just before this incident, he made a business trip to

Greece.

          In fact, whether Bruci ever returned to Albania from Greece, and whether he was

in fact in Albania in late July/August of 2000 when the “final” incident with the police

allegedly occurred, were both areas where the IJ felt Bruci was not credible. The IJ was

skeptical of Bruci’s account because six weeks after Bruci traveled to Greece, he arrived

in New York on a flight from Barcelona, Spain, bearing a false Greek passport. While it

is conceivable that Bruci traveled to Greece, returned to Albania, purchased his false

documents in Albania and then traveled to Spain from there, the record is more consistent

with the theory that Bruci traveled to Greece, purchased a false Greek passport there and

then crossed the open internal borders of the European Union to Spain. While the IJ did

not find as a matter of fact that Bruci’s trip to the United States was planned or executed

in this manner, the plausibility of this reading of the record helps to assure us that a



                                                6
reasonable factfinder would reject Bruci’s own account of the events.

       The IJ also noted inconsistencies between Bruci’s answers to questions

posed by an airport interviewer and his testimony during the hearing. On August

13, 2000, upon his arrival to the United States, Bruci stated to an immigration

official at the airport that neither he nor anyone in his family had ever been arrested

or threatened with persecution or imprisonment. Instead, he stated that he was

coming to this country to work because he was looked down upon and pressured

due to the electoral victory of the Socialist party in Albania, which thereby

diminished his economic prospects there. These ambiguous declarations

contradicted Bruci’s testimony during the hearing that he came to this country for

fear of his life, as well as the testimony that Bruci was detained on several

occasions, was threatened with imprisonment because of his support of the

Democratic Party, and was arrested and hit with sticks in September of 1998 and in

May of 2000.

       While we have held that airport interviews may sometimes be inaccurate,

and therefore should not be unduly relied upon, Balasubramanrim v. I.N.S., 143

F.3d 157,162 (3d Cir. 1998), the IJ’s adverse credibility findings in this case were

also based on the other weaknesses and inconsistencies in Bruci’s testimony. These

findings were further supported by the stark absence of corroborating evidence

and/or affidavits from Bruci’s family members, and the fact that Bruci’s more



                                              7
politically active brothers remain in Albania apparently without event.

                                      III. Conclusion

       For all of the foregoing reasons, the IJ’s decision was based upon substantial

evidence. Therefore, we will deny the petition for review.




                                             8